         Case 1:14-cv-02953-PAE Document 439 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOHN DOE and JANE DOE, Individually and on behalf of
 M.S. an Infant, as Next Friends,
                                                                     14 Civ. 2953 (PAE) (JLC)
                                        Plaintiff,
                        -v-                                                   ORDER

 JOSEPH LIMA, Bureau Chief of the Manhattan
 VI Area Office of the New York State Division of Parole;
 Parole Officer EMILY SCOTT; Parole Officer SIMON
 VALERIO; Senior Parole Officer RICHARD ROSADO;
 and Senior Parole Officer JAMES CAPPIELLO,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court having been advised by the parties that all claims asserted herein have been

settled in principle and that such settlement has been approved by the relevant state decision-

makers, Dkt. 438, it is ORDERED that the above-entitled action is hereby dismissed and

discontinued without costs, and without prejudice to the right to reopen the action within 45

days of the date of this Order if the settlement is not consummated. In light of the settlement

approval, the telephonic conference scheduled for tomorrow, March 9, 2021, at 10:30 a.m., is

hereby canceled.

       To be clear, any application to reopen must be filed within 45 days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, if the parties

wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,

they must submit the settlement agreement to the Court within the same 45-day period to be “so

ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules and Practices for
         Case 1:14-cv-02953-PAE Document 439 Filed 03/08/21 Page 2 of 2




Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made part of the public record. Any proposed order approving

the settlement agreement that seeks the Court’s continued jurisdiction should either (1) expressly

state that the Court retains jurisdiction to enforce the agreement or (2) incorporate the terms of

the settlement agreement in the order.

       Mr. Schaefer is directed to promptly serve via email notice of this order, and the

cancellation of tomorrow’s conference, on Cathy T. Sheehan, Esq., and the New York Attorney

General representatives with whom settlement discussions have taken place, to ensure they are

aware that the conference will not take place.

       The Clerk of Court is respectfully directed to close this case.

       SO ORDERED.

                                                             PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: March 8, 2021
       New York, New York




                                                 2
